REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of commonly assigned U.S. Patent No. 10,790,337 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which most closely resemble the claimed invention:
U.S. Pre-Grant Pub. 2011/0114973 to Matsuda.

U.S. Pre-Grant Pub. 2006/0279203 to Forrest et al.

C.	U.S. Pre-Grant Pub. 2016/0056401 to- Lee et al.



Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-18 are allowed because the closest prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1 & 10 including an organic light emitting diode (OLED) display comprising, inter alia: 
first, second, and third color pixels on a substrate;
an organic emission layer of the first color pixel comprising a first emission layer and a 12second emission layer each being configured to emit light; 
13aanan organic emission layer of the second color pixel or the third color pixel comprises a 14third emission layer configured to emit light; 
isthe second emission layer and the third emission layer comprise both a host and a dopant; 16and
17the first emission layer comprises the host, and does not comprise any dopants therein; 
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892